Appeal from an order of the Supreme Court, Erie County (Shirley Troutman, J.), entered July 14, 2014. The order granted the application of claimant for leave to serve a late notice of claim.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Contrary to respondent’s contention, Supreme Court did not abuse its discretion in granting claimant’s application for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5). Although claimant failed to demonstrate a reasonable excuse for failing to serve a timely notice of claim (see Matter of Hampson v Connetquot Cent. Sch. Dist., 114 AD3d 790, 791 [2014]; Brown v City of Buffalo, 100 AD3d 1439, 1440 [2012]), that failure “ ‘is not fatal where . . . actual notice was had and there is no compelling showing of prejudice to [respondent]’ ” (Casale v Liverpool Cent. Sch. Dist., 99 AD3d 1246, 1246-1247 [2012]; see Matter of Maciejewski v North Collins Cent. Sch. Dist., 124 AD3d 1347, 1348 [2015]). Here, claimant “made a persuasive showing that [respondent] acquired [timely] actual knowledge of the essential facts constituting the claim . . . [and respondent has] made no particularized or persuasive showing that the delay caused [it] substantial prejudice” (Matter of Hall v Madison-Oneida County Bd. of Coop. Educ. Servs., 66 AD3d 1434, 1435 [2009] [internal quotation marks omitted]; see General Municipal Law § 50-e [5]). In addition, contrary to respondent’s contention, we cannot conclude at this stage of the action that the claim is “patently meritless” (Matter of Catherine G. v County of Essex, 3 NY3d 175, 179 [2004]; see generally Terrigino v Village of Brockport, 88 AD3d 1288, 1288-1289 [2011]). Present — Scudder, P.J., Smith, Peradotto, Lindley and DeJoseph, JJ.